DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, Claims 1-10, in the reply filed on 06/13/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 1, “a difference acquiring section that acquires a difference between the second limiting current value and the first limiting current value”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a difference acquiring section (uses the generic placeholder), prong 2: acquires a difference … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0058]) such as a difference acquiring section 8a.
Claim 1, “a gas concentration acquiring section that obtains concentration of the second gas on a basis of the difference”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a gas concentration acquiring section (uses the generic placeholder), prong 2: obtains concentration … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0058]) such as a gas concentration acquiring section 8g.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP 2004/205357A, English translation). 

Regarding claim 1, Suzuki teaches a gas concentration measurement system (a gas sensor system for measuring NOx concentration shown in Figs. 1-2, lines 194-201 on page 5) comprising: 
a gas sensor (a gas sensor element 1 shown in Figs.1-2 (lines 199-234 on pages 5-6). The limitation “limiting current-type” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the gas sensor element 1 for measuring a specific gas concentration at the first limiting current and the second limiting current regions, as shown in Figs. 3 and 5 (lines 199-234 on pages 5-6), and the gas sensor element 1 is specifically configured for performing the intended use; 
a voltage source connected to the limiting current-type gas sensor (a power supply 451 connected to the limiting current-type gas sensor as shown in Fig.2 (line 262 on page 7); 
a current detector (an ammeter 452 in Fig.2) connected to the limiting current- type gas sensor (see Fig.2 (line 262 on page 7)); and
a gas concentration arithmetic unit (a sensor circuit 45 in Fig.2 (line 262 on page 7)) connected to the current detector (both electrodes 41 and 42 are connected to a sensor circuit 45 including an AC power supply 451 and an ammeter 452 (lines 261-262 on page 7). The current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx (lines 322-325 on page 8)), wherein
The limitations “the voltage source supplies a first voltage and a second voltage higher than the first voltage to the limiting current- type gas sensor, the first voltage is a voltage that generates a first limiting current corresponding to a first gas in the limiting current-type gas sensor, and the second voltage is a voltage that generates a second limiting current corresponding to a second gas in the limiting current-type gas sensor” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the power supply 451 that is configured to perform the functional limitations above (the power supply supplies a first voltage, V1, and a second voltage, V2, higher than the first voltage to the limiting current- type gas sensor, the first voltage generates a first limiting current, and the second voltage generates a second limiting current, as shown in Fig.3 (lines 208-220 on page 6),
The limitations “the current detector acquires a first limiting current value of the limiting current-type gas sensor when the first voltage is applied to the limiting current-type gas sensor and a second limiting current value of the limiting current-type gas sensor when the second voltage is applied to the limiting current-type gas sensor” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the ammeter 452 shown in Fig.2 that is configured to perform the functional limitations above ( an AC voltage (1) that fluctuates between V1 and V2 is applied between the pair of electrodes 41 and 42 of the sensor cell 4. As shown in FIG. 4, the specific gas concentration in the gas to be measured is detected based on the current value in the constant current region generated by the current change when the AC voltage (1) is applied (lines 218-221 on page 6). The output of the ammeter 452 reflects the voltage-current characteristic in the voltage range included in the first limit current region and the second limit current region (lines 296-298 on page 8). In FIG. 4A, an AC voltage straddling the first limit current region and the second limit current region was applied, so that a constant current region corresponding to each limit current region was obtained (lines 308-310 on page 8)), and
the gas concentration arithmetic unit (the sensor circuit 45 in Fig.2) includes a difference acquiring section (an output detection circuit; detection output operation amplifier circuit (lines 323-326 on page 8)) and a gas concentration acquiring section (detection output operation amplifier circuit (lines 323-326 on page 8)).  The limitations “that acquires a difference between the second limiting current value and the first limiting current value” and “that obtains concentration of the second gas on a basis of the difference” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the sensor circuit 45 that is configured to perform the functions above (the current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx as described above. After that, the output derived only from NOx is taken out by using the detection output operation amplifier circuit (line 323-326 on page 8)).   

Regarding claim 2, Suzuki teaches the gas concentration measurement system according to claim 1. Suzuki teaches the gas concentration measurement system consisting of a single limiting current-type gas sensor element with a single current detector, and measure the concentration based on the difference between the second limiting current value at the second voltage and the first limiting current at the first voltage, as outlined in the rejected claim 1 above. 
Suzuki does not teach wherein the limiting current-type gas sensor includes a plurality of limiting current-type gas sensor elements, and the current detector includes a plurality of current detecting elements corresponding to respective one of the plurality of limiting current-type gas sensor elements. 
However, utilizing a plurality of limiting current-type gas sensor elements and a plurality of current detecting elements only adds multiple identical limiting current-type gas sensor elements and current detecting elements, which are, respectively, identical to the limiting current-type gas sensor element 1 and the current detector (ammeter 452) in Suzuki. Therefore, the modification to add multiple gas sensor elements and current detecting elements would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1 and the ammeter 452) that would yield the predictable result of measuring the gas concentration based on the difference of the two limiting current values. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). Due to the use of a plurality of the gas sensor elements, each of which has an output of the difference between the second limiting current value and the first limiting current value, it would be obvious for one skilled in the art to use an average value of the differences obtained from the plurality of the gas sensor elements, each of which is measured by its corresponding current detector.
 
Regarding claim 3, Suzuki teaches the gas concentration measurement system according to claim 1. The limitations “wherein the voltage source is capable of switching a voltage output to the limiting current-type gas sensor between the first voltage and the second voltage” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the voltage source (the power supply 451) configured to perform the functions above (voltage is switched from V1 to V2, which corresponds, respectively, to the first limiting current region and the second limiting current region, as shown in Fig.3 (lines 205-220 on page 6).  
 
Regarding claim 4, Suzuki teaches the gas concentration measurement system according to claim 1.  Suzuki teaches wherein the limiting current-type gas sensor includes a single limiting current-type gas sensor element 1, and a single current detector 452 acquiring both the first limiting current value at the first voltage and the second limiting current at the second voltage from the single gas sensor element, as outlined in the rejected claim 1. 
Suzuki does not teach wherein the gas sensor includes two gas sensor elements, the first one only outputs the first limiting current operated under the first voltage at the first limiting current region, while the second one only outputs the second limiting current operated under the second voltage at the second limiting current region.
However, utilizing two distinct gas sensor elements including a first limiting current-type gas sensor element and a second limiting current-type gas sensor element to perform the two separate method steps would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1) that would yield the predictable result of measuring the gas concentration based on the difference of the two limiting current values. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 

Regarding claim 5, Suzuki teaches the gas concentration measurement system according69 to claim 4. Suzuki teaches wherein the voltage source (i.e., the power supply 451) provides the first voltage V1 and the second voltage V2 to the gas sensor element to obtain the first limiting current and the second limiting current, as outlined in the rejected claim 1. 
Suzuki does not teach wherein the voltage source includes a first voltage supplier that supplies the first voltage to the first limiting current- type gas sensor element and a second voltage supplier that supplies the second voltage to the second limiting current- type gas sensor element.
However, utilizing two identical voltage sources wherein the voltage source includes a first voltage supplier that supplies the first voltage to the first limiting current- type gas sensor element and a second voltage supplier that supplies the second voltage to the second limiting current- type gas sensor element would constitute a mere duplication of parts (i.e., the voltage source) that would yield the predictable result (each voltage source supplies a voltage to each sensor element yielding the corresponding limiting current). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 

Regarding claim 6, Suzuki teaches the gas concentration measurement system according to claim 1. Suzuki teaches the gas concentration measurement system consisting of a single limiting current-type gas sensor element with a single current detector, and measure the concentration based on the difference between the second limiting current value at the second voltage and the first limiting current at the first voltage, as outlined in the rejected claim 1 above. 
Suzuki does not teach wherein the limiting current-type gas sensor includes a plurality of first limiting current-type gas sensor elements and a plurality of second limiting current-type gas sensor elements, the current detector includes a plurality of first current detecting elements corresponding to respective ones of the plurality of first limiting current-type gas sensor elements and a plurality of second current detecting elements corresponding to respective ones of the plurality of second limiting current-type gas sensor elements, the plurality of first current detecting elements acquire a first plurality of limiting current values of the plurality of first limiting current-type gas sensor elements when the first voltage is applied to the plurality of first limiting current-type gas sensor elements, the plurality of second current detecting elements acquire a second plurality of limiting current values of the70 plurality of second limiting current-type gas sensor elements when the second voltage is applied to the plurality of second limiting current-type gas sensor elements, and the difference is an average value of a difference between the second plurality of limiting current values and the first plurality of limiting current values.  
However, utilizing a plurality of first limiting current-type gas sensor elements, a plurality of second limiting current-type gas sensor elements, a plurality of first current detecting elements, and a plurality of second current detecting elements would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1 and duplication of the ammeter 252) that would yield the predictable result (each sensor element outputs the first (or the second) limiting current under the first (or the second) voltage). The output limited current value is measured by the ammeter 252, and the gas concentration is measured based on the difference between the first and second limiting current values). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  The use of a plurality of the gas sensor elements leading to a plurality of outputs (i.e., differences between the second limiting current values and the corresponding first limiting current values), and it would be obvious for one skilled in the art to calculate an average value of the differences between the second plurality of limiting current values and the first plurality of limiting current values.

Regarding claim 7, Suzuki teaches the gas concentration measurement system according to claim 6. 
Suzuki does not teach wherein the voltage source includes a first voltage supplier that supplies the first voltage to the plurality of first limiting current- type gas sensor element and a second voltage supplier that supplies the second voltage to the plurality of second limiting current- type gas sensor element.
However, utilizing plural identical voltage suppliers wherein the voltage source includes a first voltage supplier that supplies the first voltage to the plurality of first limiting current-type gas sensor elements and a second voltage supplier that supplies the second voltage to the plurality of second limiting current-type gas sensor elements would constitute a mere duplication of parts (i.e., duplication of the power supply 251) that would yield the predictable result (each power supply provides a voltage of V1 (or V2) to the corresponding sensor element which outputs the first (or the second) limiting current). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  

Regarding claim 8, Suzuki teaches the gas concentration measurement system according to claim 1, wherein the difference acquiring section includes an amplifier circuit (the detection output operation amplifier circuit (line 326 on page 8)) and a difference circuit (the detection output operation amplifier circuit (line 326 on page 8)). The limitations “that amplifies a first signal corresponding to the first limiting current value and a second signal corresponding to the second limiting current value” and “that outputs a difference between the first signal amplified by the amplifier circuit and the second signal amplified by the amplifier circuit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the detection output operation amplifier circuit that is configured to perform the functional limitations above (the current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx as described above. After that, the output derived only from NOx is taken out by using the detection output operation amplifier circuit (lines 322-326 on page 8)) . 

Regarding claim 9, Suzuki teaches the gas concentration measurement system according71 to claim 1. The limitation “wherein the first gas is oxygen, and the second gas is nitrogen oxides (NOx)” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the source of the measurement-object-gas (material worked upon) but fails to further limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight.  
However, Examiner notes that Suzuki does teaches wherein the first gas is oxygen, and the second gas is nitrogen oxides (NOx) (the specific gas is NOx; the first limit current region on the low voltage side is formed by oxygen decomposition in the gas to be measured by the sensor cell 4, and the second limit current region on the high voltage side is formed by oxygen and specific gas decomposition in the gas to be measured by the sensor cell 4 (lines 199-206 on pages 5-6)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and in view of Haruki et al. (WO 2019088026 A1, English translation).

Regarding claim 10, Suzuki teaches the gas concentration measurement system according to claim 1, wherein 
the limiting current-type gas sensor includes a solid electrolyte (solid electrolyte 11 shown in Figs. 1-2 (lines 195-196 on page 5), a first electrode (electrode 42 in Fig.2 (line 196 on page 5)), a second electrode (electrode 41 in Fig.2 (line 196 on page 5)), and a gas introduction path (exhaust gas is introduced from the outside through an introduction hole 110 provided in the first solid electrolyte body 11,  and the first measured gas chamber 121 and the second measured gas chamber 122 are introduced.  It communicates with 122 in the diffusion passage 120. shown in Fig.1 (lines 237-240 on page 6)), 
the first electrode is disposed on the solid electrolyte (Fig.2 shows that the first electrode 42 is deposited on the solid electrolyte 11), 
the second electrode is disposed on the solid electrolyte (Fig.2 shows that the second electrode 41 is disposed on the solid electrolyte 11), 
the gas introduction path extends between a gas inlet and a first part opposed to the solid electrolyte in the first electrode (Figs. 1-2 show that the gas introduction path extends between a gas inlet and a first part opposed to the solid electrolyte in the first electrode; the second measured gas chamber 122 in Fig.2 is opposed to the solid electrolyte 11 in the first electrode 42), and
the first electrode is a first porous metal electrode (the electrode 42 is composed of a Pt-Rh electrode and inherently has at least some level of porosity (line 267 on page 7)). 
Suzuki does not teach wherein 
the gas introduction path is formed of a first porous transition metal oxide having a second melting point higher than a first melting point of the first electrode, and the first porous transition metal oxide is Ta205, TiO2, or Cr2O3.
Haruki teaches a gas sensor with a sensor element in which a porous layer is provided on an outer surface wherein gas flows through the porous layer and thus serves as a gas introduction pathway (abstract). The porous layer 37 can be made of ceramics (metal oxide) containing titania (claim 5 and para. 0055). Titania is known as TiO2.  
Suzuki and Haruki are considered analogous art to the claimed invention because they are in the same field of a gas sensor for determining the NOx concentration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas introduction path in Suzuki to provide a gas introduction path made of a porous layer containing transition metal oxide such as titania, as taught by Haruki. The limitations “a first porous transition metal oxide having a second melting point higher than a first melting point of the first electrode” can be found to be an inherent property of the first porous platinum electrode and the gas introduction path made of porous transition metal oxide TiO2, which is supported by specification of this application (the first electrode 17 is a porous platinum electrode [paras. 0088]; the first porous transition metal oxide is Ta2O5, TiO2, or Cr2O3 [para. 0086]).  The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material as the gas introduction path, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Yagi et al. (US 6,007,697A) teaches a limiting current gas sensor comprising a porous positive electrode 3 and a porous negative electrode 2, and both of them are porous platinum layers. The two electrodes are arranged in contact with a surface of solid electrolyte substrate exhibiting oxygen-ion conductivity. Aoki et al. (JP 2016099317A)  teaches an apparatus capable of easily determining presence of sulfur oxide, as a test object gas, contained in an exhaust gas by using a limiting current gas sensor. The voltage application unit is configured to execute the step-up sweep and the step-down sweep, with the upper limit of the first voltage band being a predetermined voltage less than the lower limit voltage of the limit current range of water.  Sakurai et al. (JPS 6064243A) teaches an apparatus for measuring humidity by applying two different voltages to an oxygen concentration sensor. The first specified voltage is applied, and the first limit current, which is proportional to the concentration of the oxygen flowing in the circuit, is measured. Then the second specified voltage, which is different from the first voltage, is applied, and the second limit current is measured. By utilizing the fact that the difference between the first and second limit currents is proportional to humidity, the humidity is obtained by the relationship between the current difference obtained beforehand and steam concentration. Masuda et al. (JPH01114745A) teaches a humidity sensor by a limiting current gas sensor. Mitsuno et al. (US 20180335400 A1) teaches a gas sensor with porous platinum electrodes. Akasaka (US 20170299543 A1) teaches a NOx based gas sensor comprising porous platinum electrodes deposited on a solid electrolyte. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795